                UNITED STATES DISTRICT COURT
               MIDDLE DISTRICT OF PENNSYLVANIA

THE ESTATE OF WINIFRED KLEE,         :
KELLY KLEE-MEDICI,
Administratrix, and KELLY            :   CIVIL ACTION NO. 3:18-1961
KLEE-MEDICI and KIMBERLY
KLEE-RODRIGUES, as Individual        :        (JUDGE MANNION)
Heirs to the Estate of Winifred
Klee,                                :

                Plaintiffs           :

          v.                         :

THE CITY OF SCRANTON and             :
PATRICK HINTON,
                                     :
                Defendants
                                     :

                               ORDER

    In accordance with the memorandum issued this same day, IT IS

HEREBY ORDERED THAT:

    the defendants’ motion to dismiss (Doc. 7) is GRANTED IN PART

    AND DENIED IN PART. The motion is GRANTED as to the

    municipal liability claim against the City of Scranton and the

    request for punitive damages against the City of Scranton and

    defendant Hinton in his official capacity. The motion is DENIED

    with respect to the plaintiffs’ Fourth and Fourteenth Amendment

    claims against defendant Hinton in his individual capacity; to the

    extent the defendants argue that the plaintiffs’ claims are barred
          by the Political Subdivision Tort Claims Act; and to the extent the

          defendants argue that defendant Hinton is entitled to qualified

          immunity.



                                           s/ Malachy E. Mannion
                                           MALACHY E. MANNION
                                           United States District Judge

Date: September 30, 2019
18-1961-01-ORDER.wpd




                                          2
